AO 245B (Rev_ 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                              . SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Corrunitted On or After November 1, 1987)



                       Obed Andradez-Marin                                   Case Number: 3:18-mj-23330-KSC

                                                                             Erik Richard Bruner
                                                                             Defendant's Attorney


REGISTRATION NO. 73378298

THE DEFENDANT:
 l:zl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 l:zl Assessment: $10 WAIVED
 l:zl Fine: WAIVED
 l:zl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018

                                FILED
                                Dec282018            I                    HONORABLE KAREN S. CRAWFORD
                         CLERK, U.S. DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA                     UNITED STATES MAGISTRATE JUDGE
                      BY         s1 ericas       DEPUTY




                                                                                                                    3:18-mj-23330-KSC
